Citation Nr: 0629148	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  96-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for a lung condition 
noted as chronic obstructive pulmonary disease (COPD) and 
chronic bronchitis based on tobacco use and nicotine 
dependence during active service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to April 
1976.  She also had a period of active duty for training 
(ACDUTRA) with the Army Reserves from August 13, 2002 to 
September 2, 2002.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for a lung 
condition noted as COPD and chronic bronchitis based on 
tobacco use and nicotine dependence during active service is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of rheumatic fever.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran contends that she was diagnosed with rheumatic 
fever during service by a private physician.  A medical 
record from Dr. R.O. Underwood indicates that the veteran was 
admitted on June 30, 1974 with a provisional diagnosis of 
fever, undetermined origin; possibly virus.  She was 
discharged on July 5, 1974 with a diagnosis of rheumatic 
fever without heart or joint involvement.  The condition upon 
her discharge was improved, free of fever and without 
symptoms.  See July 1974 discharge summary.  

The veteran's service medical records show that she was 
admitted to Redstone Arsenal on July 8, 1974 and discharged 
on July 12, 1974.  The narrative summary of this 
hospitalization noted that the only evidence of rheumatic 
fever was an elevated ASO titer, which only confirms the 
recent streptococcal infection.  This record added that, as 
suspected, the veteran did not have rheumatic fever and only 
had some kind of streptococcus infection.  The final 
diagnosis was elevated ASO titer - possible residual of strep 
infection.  See August 1974 narrative summary.  At the time 
of her discharge from service, the veteran indicated that she 
did not know whether she had ever had or then had rheumatic 
fever and the examining physician noted that rheumatic fever 
had not definitely been proven, although the veteran had been 
hospitalized once with elevated ASO titer.  See March 1976 
report of medical history.  

The veteran underwent a VA compensation and pension (C&P) 
examination in August 1982 in connection with her original 
claim for service connection for residuals of rheumatic 
fever.  The veteran was diagnosed with history of rheumatic 
fever with no involvement of the heart and joints in 1974.  
There was no evidence that the veteran was suffering any 
residuals at the time of the examination.

A September 1995 letter from Dr. J.F. Lozowski reports that 
he agrees with the diagnosis of rheumatic fever made by Dr. 
Underwood.  Dr. Lozowski, however, failed to provide a 
rationale for his opinion.  The probative value of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  As such, Dr. Lozowski's opinion is afforded 
little probative value.  

A letter received in October 1994 from Dr. A.E. Terry 
indicates that a review of the July 1974 records from Dr. 
Underwood and Redstone Arsenal was conducted and that based 
on the history of symptoms, the elevated ASO titer, high 
sedimentation rate, and other clinical and laboratory 
findings found in these reports, Dr. Terry believes that the 
veteran did have rheumatic fever while in service.  Dr. Terry 
also noted that even though there was no heart or joint 
damage detected in 1974, that was not proof that she did not 
have rheumatic fever, as it is not uncommon for residuals to 
become evident many years later.  He indicated that the 
diagnosis of rheumatic fever in service could definitely be 
the reason for her current arthritic condition.  

VA sought the opinion of another physician due to the 
disagreement concerning the diagnosis in service.  Dr. R.L. 
Dorrough reviewed the claims file and indicated that there 
was no evidence of a correct diagnosis of rheumatic fever.  
Dr. Dorrough reported that the diagnosis rendered by Dr. 
Underwood was inconsistent with his own records and the 
medically accepted criteria for the diagnosis.  Dr. Dorrough 
attached a copy of the Jones criteria for diagnosing 
rheumatic fever, which are the criteria accepted by the 
American Heart Association.  Dr. Dorrough found that none of 
the five major criteria for the diagnosis of rheumatic fever 
were met in any of Dr. Underwood's records and that only two 
of the minor criteria had been met; as none of the major 
criteria were met, the diagnosis of rheumatic fever did not 
meet the accepted criteria for the diagnosis and that 
diagnosis should not be considered valid.  Dr. Dorrough also 
reported that Dr. Terry's October 1994 assessment was also 
erroneous, as his review did not take into consideration the 
accepted criteria and was based instead on personal opinion.  
See July 1996 letter.  

Dr. Terry wrote again in September 1996, indicating that the 
veteran's recurring upper respiratory infection (URI) and 
arthritis are, based on his professional judgment, due to 
improper treatment of acute rheumatic fever many years ago 
while she was in service.  Dr. Terry also noted that Dr. 
Underwood's medical report indicated that the veteran did 
suffer at least one major, and several minor, manifestations 
of rheumatic fever, such that he believes the diagnosis was 
most definitely based on the Jones criteria, especially 
considering the fact that the veteran was infected with Group 
A streptococci and had an elevated ESR.  Dr. Terry also 
indicated there was other clinical evidence that supported 
the diagnosis.  

The veteran underwent a VA C&P heart examination in August 
2000.  Her heart was not enlarged and had regular rhythm with 
no murmurs.  There was also no evidence of congestive heart 
failure and no findings correlating with rheumatic disease.  
The veteran also underwent a VA C&P infectious, immune, and 
nutritional disabilities examination in August 2000.  She was 
diagnosed with history of possible rheumatic fever, recurrent 
respiratory infections, recurrent otitis media with 
perforation of the right ear drum, and possible degenerative 
joint disease.  The VA examiner was thereafter requested to 
provide a medical opinion concerning whether the veteran 
currently suffered from residuals of rheumatic fever.  See 
August 2001 Board decision/remand.  The examiner found that 
the veteran was hospitalized with symptoms suggestive of 
acute rheumatic fever, including high fever, rash, sore 
throat, and probably joint pains, while in service, but that 
the tentative diagnosis was never confirmed.  The VA examiner 
noted that at the time of the August 2000 examination, there 
were no clinical, laboratory, or other findings consistent 
with residual effects of rheumatic fever.  See October 2001 
respiratory report.  

During a December 2002 VA C&P hypertension examination, the 
VA examiner reported that she concurred with the treating 
doctors, as well as subsequent opinions, that the veteran did 
not have rheumatic fever at the time and has no evidence of 
residual disability as a result of a streptococcal infection, 
not associated with rheumatic fever.  The examiner also 
reported that there was no evidence of rheumatic heart 
disease on normal cardiac examination.  

The Board acknowledges the conflicting opinions provided by 
Doctors Terry and Dorrough regarding whether the veteran did 
in fact suffer a bout of rheumatic fever while in service.  
The crux of the claim, however, remains whether the veteran 
manifests any residuals of rheumatic fever.  Dr. Terry 
indicated in September 1996 that the veteran's recurring URI 
and arthritis were based on improper treatment for rheumatic 
fever in service.  In a November 1999 decision, however, the 
Board denied the veteran's claims for entitlement to service 
connection for recurrent URIs, chronic bronchitis and 
pharyngitis as not well grounded and dismissed the veteran's 
appeal regarding entitlement to service connection for heart 
disease, arthritis of multiple joints, sinusitis and otitis 
media without prejudice.  Moreover, the veteran has undergone 
four VA C&P examinations to determine whether she suffers any 
residuals of rheumatic fever.  No residuals were found during 
any of the VA examinations.  See August 1982 exam report (no 
evidence of residuals at the time of exam); August 2000 heart 
exam report (no findings correlating with rheumatic disease); 
October 2001 respiratory report (no clinical, laboratory, or 
other findings consistent with residual effects of rheumatic 
fever at the time of the August 2000 infectious, immune, and 
nutritional disabilities examination); and December 2002 
hypertension exam report (no evidence of residual disability; 
no evidence of rheumatic heart disease on normal cardiac 
examination).  The veteran has also provided information that 
indicates that once an attack of rheumatic fever is over, 
there will be few, if any, symptoms.  See Disorders of the 
Heart and Circulation, page 394, attached to October 1994 
statement in support of claim.  In the absence of evidence 
that the veteran suffers residual disability from rheumatic 
fever, service connection is denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.   

The veteran's claim was remanded in August 2001 to effect 
compliance with the duties to notify and assist.  Pursuant to 
the remand, the veteran was advised of the necessary evidence 
to substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the 
responsibilities on both her part and VA's in developing the 
claim; and to send any additional information or evidence to 
the RO.  See August 2001 and July 2003 letters.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service, private and VA treatment 
records have been obtained.  The veteran was also afforded 
several VA examinations in connection with her claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for residuals of rheumatic fever is 
denied.


REMAND

The veteran contends that she suffers a nicotine addiction 
that began when she started smoking cigarettes that had been 
issued in C-rations during service.  She asserts that she 
suffers a lung condition as a result of her in-service 
tobacco use.  See October 1997 statement in support of claim.  
Various lay statements have been submitted in support of the 
veteran's claim, all indicating that the veteran did not 
smoke before she entered service.  See August 2001 statements 
from A. M. Stokes and P.J. Britnell; December 2002 statement 
from G.E. Smith.  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco used 
in the line of duty during active military service.  See 
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  The veteran filed her 
claim in October 1997; therefore, she may be entitled to 
service connection for current disability which resulted from 
in-service tobacco use.  

In essence, there were two ways by which a veteran could 
establish service connection stemming from tobacco use prior 
to June 9, 1998.  If a claimant could establish by competent 
medical evidence that a disease or injury resulting in 
disability was a direct result of tobacco use during service, 
then service connection could be established on a direct 
basis under 38 U.S.C.A. §§ 1110, 1131 (West 1991).  See 
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  

Service connection could also be established on a secondary 
basis if competent medical evidence indicated that the 
claimed illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service.  See VAOPGCPREC 19-97 (holding that nicotine 
dependence is a disease that must be shown by medical 
evidence).  In other words, the issue became whether the 
illness could be considered secondary to the service-incurred 
nicotine dependence.  See id.  Secondary service connection 
for disease claimed as a consequence of nicotine dependence 
requires medical evidence of nexus between the claimed 
disability and the service-connected dependence.

The veteran was seen by Dr. McCoy in July 1998, at which time 
a chest x-ray showed COPD.  Dr. McCoy found that the veteran 
abused tobacco and encouraged the veteran to stop smoking, 
but did not indicate whether the COPD was related to her 
tobacco abuse.  See July 1998 medical records.  An August 
2003 record from Dr. Kuberg indicated that pulmonary function 
tests (PFTs) showed COPD was 60 percent obstructive with 
reversible component.  In pertinent part, the veteran was 
diagnosed with moderate COPD with reversible bronchospastic 
component and tobacco abuse; again no opinion was advanced 
regarding the cause of the COPD.  An August 2003 VA 
outpatient treatment record indicated that the veteran 
continues to smoke approximately one-half pack per day, and 
assessed the veteran with tobacco use disorder.  

The veteran underwent VA C&P heart and infectious, immune and 
nutritional disabilities examinations in August 2000.  Her 
claim for a lung condition noted as COPD and chronic 
bronchitis was not discussed.  The VA examiner who conducted 
those examinations, however, was requested to offer an 
opinion regarding the veteran's contention that she became 
addicted to nicotine while in service.  An October 2001 
respiratory report provided by the same VA examiner indicates 
that he was unable to offer an opinion as to the veteran 
becoming addicted to nicotine while in service.  

The veteran has not been afforded the appropriate VA 
examinations in connection with her claim for service 
connection for a lung condition noted as COPD and chronic 
bronchitis based on tobacco use and nicotine dependence 
during active service.  A respiratory examination is 
necessary to determine the etiology of the veteran's lung 
condition noted as COPD and chronic bronchitis.  A 
psychological examination is needed to determine whether the 
veteran has a nicotine addiction and whether that addiction 
began in service.  

The veteran is hereby notified that it is her responsibility 
to report for the examinations, if scheduled, and to 
cooperate in the development of the case.  The consequences 
of a failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine whether the 
veteran meets, or has met, the criteria 
for a diagnosis of nicotine dependence 
pursuant to the DSM-IV criteria.  The 
examiner should elicit a detailed history 
from the veteran regarding her smoking 
history prior to, during, and following 
service.  If the examiner determines that 
the veteran meets the diagnostic criteria 
for nicotine dependence, the examiner 
should determine whether it is at least 
as likely as not (i.e., is there at least 
a 50 percent probability) that such 
nicotine dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  The 
examiner should explain the reason(s) for 
the opinion(s).  The claims folder and a 
copy of this remand should be made 
available to the examiner for review.  

2.  After the examination concerning 
nicotine addiction is completed, schedule 
the veteran for an examination for the 
purpose of determining the relationship, 
if any, between the veteran's lung 
condition noted as COPD and chronic 
bronchitis, and her in-service tobacco 
use and/or any nicotine dependence 
acquired in service.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review.  

The examination report should include the 
following opinion(s), with an explanation 
of the bases for the opinion(s):


a)  If it is determined that the nicotine 
dependence originated during service, the 
examiner should address whether it is as 
likely as not (i.e., is there at least a 
50 percent probability) that the lung 
condition noted as COPD and chronic 
bronchitis was causally related to 
smoking that resulted from the in-service 
nicotine addiction?

b)  If it is determined that the nicotine 
dependence is not of service origin, the 
examiner should address whether it is as 
likely as not (i.e., is there at least a 
50 percent probability) that the lung 
condition noted as COPD and chronic 
bronchitis is directly related to the in-
service tobacco use versus pre-service 
and/or post-service tobacco use?

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a SSOC 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


